Citation Nr: 0948278	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  07-29 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy.

2.  Entitlement to service connection for the residuals of a 
discectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel





INTRODUCTION

The Veteran had active military service from August 1966 to 
August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

During the pendency of this appeal, the Veteran was granted 
service connection for tinnitus.  As this represents a 
complete grant of the benefit sought on appeal, this issue is 
no longer before the Board.


FINDINGS OF FACT

1.  The Veteran does not have peripheral neuropathy 
attributable to military service.

2.  The Veteran's residuals of a discectomy are not 
attributable to military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have peripheral neuropathy that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).

2.  The Veteran does not have residuals of a discectomy that 
are the result of disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which stated that VA would request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 
2008).

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in 
September 2005, and March 2006.  (Although the complete 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to service connection, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The Veteran was apprised of the criteria 
for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2009).  This duty to assist contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the Veteran's claims.  The 
RO obtained the Veteran's service treatment records (STRs), 
VA and private medical records, and provided an examination 
in furtherance of his claims.  The Board notes that when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA examination obtained in this case 
is more than adequate, as the examination was predicated on a 
reading of the STRs and private medical records in the 
Veteran's claims file, and considered all of the pertinent 
evidence of record, including the Veteran's contentions 
regarding the onset of his back disability and his 
allegations of continuity of symptomatology since his time in 
service.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
for the issues on appeal have been met.  38 C.F.R. 
§ 3.159(c)(4).  In summary, no duty to assist was unmet.

II. Service Connection

Initially, the Board observes that the Veteran's DD-214 
reflects that he served in the Republic of Vietnam, and 
received, among other things, the Combat Infantry Badge 
(CIB).  The Board finds that this award denotes combat 
service; thus, the Veteran's lay statements as to service 
incurrence of any disease or injury that are consistent with 
the circumstances, conditions, or hardships of such service, 
will be accepted as sufficient proof of such incurrence 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service. 38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2009).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247 (1999).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.

Peripheral Neuropathy

The Veteran contends that the numbness he experiences in his 
upper extremities is due to herbicide exposure while 
stationed in Vietnam.

Here, the record does not contain medical evidence of 
currently diagnosed peripheral neuropathy of the upper 
extremities.  A February 2009 VA examiner, D.M., D.O. 
specifically noted that there was no evidence of peripheral 
neuropathy of the upper extremities.  In fact, at this 
examination, the Veteran himself acknowledged that he had 
never been diagnosed with peripheral neuropathy.  Dr. M. 
stated that the Veteran had been diagnosed with bilateral 
carpal tunnel syndrome, which was resolved postoperatively, 
and noted that the Veteran's carpal tunnel syndrome was not 
related to military service.  Specifically, Dr. M. noted that 
treatment records indicated that the Veteran had bilateral 
carpal tunnel syndrome which was deemed to be work related 
due to repetitive hand activity.  This was diagnosed in 2002 
by an EMG study, which revealed rather severe right sensory 
motor carpal tunnel syndrome and more moderate left sensory 
motor carpal tunnel.  Dr. M. stated that the Veteran was 
treated with bilateral surgical releases in March and April 
of 2002 with excellent results, noting that he no longer had 
any numbness or tingling.  

The record contains medical evidence from H.O., M.D. dated in 
2002, supporting Dr. M.'s diagnosis of carpal tunnel, and 
noting that the carpal tunnel syndrome was the result of a 
post-service job injury that resolved after an operation.  
Specifically, Dr. O. noted that the Veteran had experienced 
bilateral hand symptoms for the past three years.  The 
Veteran described tingling and numbness in all the fingers of 
the hand, and noted that his work activities included two-
handed activities that kept him busy all day long.  Dr. O. 
diagnosed the Veteran with bilateral carpal tunnel syndrome, 
noting that his work should be considered a substantial 
aggravating factor for his current condition.  See medical 
records from H.O., M.D. dated from March 2002 through October 
2002.

In summary, although at one point the Veteran experienced 
numbness and tingling, these symptoms were attributed to 
carpal tunnel syndrome.  Further, the Veteran's carpal tunnel 
syndrome was found to be caused by his post-service 
employment, which entailed using both hands all day long in 
his profession.  There is no evidence of record suggesting 
that any numbness or tingling in the Veteran's hands was 
related to his time spent on active duty.  

Therefore, without evidence of peripheral neuropathy 
traceable to service, the analysis ends, and service 
connection cannot be awarded.  

Lastly, although service connection may also be warranted for 
certain diseases on a presumptive basis as a result of 
exposure to herbicide agents, including acute and subacute 
peripheral neuropathy (see 38 C.F.R. § 3.309(e)), in this 
case, as discussed in detail above, a diagnosis of acute or 
subacute peripheral neuropathy has not been shown, and 
therefore, service connection under this provision is not 
warranted.

Based on the above analysis, the Board finds that service 
connection for peripheral neuropathy is not warranted.  The 
preponderance of the evidence is against this claim.

Residuals of Discectomy

The Veteran contends that a need for discectomy was the 
result of the extreme physical requirements while serving in 
the military, including repeatedly jumping out of a 
helicopter from several feet up while loaded down with 
equipment, and carrying a field pack containing heavy loads 
of equipment on his back, including a radio with extra 
batteries.  The Veteran also described a specific injury to 
his back that occurred in 1967 while stationed with the 9th 
infantry division in Vietnam, noting that he saw a unit 
medic.  The Veteran stated that he has experienced pain in 
his back ever since service, and argued that his 1988 job 
injury compounded his already existing back disability.  See 
August 2005 Application for Compensation, September 2005 
statement in support of claim, and an Informal Hearing 
Presentation (IHP), dated in November 2009.

Initially, the Board notes that although the service 
treatment records (STRs) show treatment for several different 
physical issues including an upset stomach, chills, 
hemorrhoids, and a rat bite on the right ear, the Veteran's 
STRs are negative for complaints or treatment related to the 
back, and his June 1968 discharge examination revealed a 
normal clinical evaluation for the back.  Further, in a 
Report of Medical History filled out by the Veteran at 
discharge, he checked "no" in response to the question of 
whether he ever had had back pain.

However, despite the lack of contemporaneous documentation 
showing that the Veteran experienced back pain in service or 
had a specific back injury while serving in the military, 
because the Veteran received the Combat Infantry Badge, an 
award denoting combat service, and because his lay statements 
regarding his in-service incurrence of a back injury 
(specifically carrying a heavy backpack and jumping out of 
helicopters) are consistent with the circumstances and 
conditions of combat, the Board will accept the Veteran's 
statements regarding injury to his back while carrying a 
heavy backpack and jumping out of aircraft, despite the fact 
that there is no official record in the STRs of complaints or 
treatment related to a back injury.  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d) (2009).

Nevertheless, even accepting the Veteran's statement 
regarding in-service back injury, the evidence of record does 
not support the Veteran's allegations that his current back 
disability is traceable to the in-service back injury.  
Specifically, there is no documentation of continuity of 
symptomatology immediately following service, and the 
Veteran's statements regarding the date of the onset of his 
back disability are inconsistent.  Further, the record does 
not contain a medical opinion showing a nexus between the 
Veteran's current back disability (residuals of a discectomy) 
and injury during military service.

Regarding continuity of symptomatology, the Veteran described 
the history of his back disability to J.K., M.D. in March 
1988 while being treated for a herniated nucleus pulposus.  
He reported that he had had no difficulty with his low back 
or lower extremity until January 26, 1988 when he sustained a 
work-related injury.  The Veteran reported that he was at 
work and standing on a valve while pulling plastic.  He noted 
that he felt a pop and a burning sensation in his low back 
and noted pain in his low back when attempting to stand 
straight or extend the low back.  The Veteran noted that he 
continued working that week and was told that it was a muscle 
pull.  He was prescribed relaxants.  By February 1988, he had 
severe pain in his low back, and a CT scan demonstrated an 
abnormality.  At the time of the March 1988 admission to the 
Missouri Baptist Medical Center, the Veteran was diagnosed 
with a herniated nucleus pulposus.  At no point in the 
records of Dr. K. dating from March 1988 through June 1990, 
all of which pertain solely to treatment for the Veteran's 
back, did the Veteran mention a back injury that had occurred 
while in the military in the 1960s.  In fact, it was not 
until the Veteran filed his claim in August 2005, that he 
reported experiencing pain in his back since he was in the 
military.  Then again at his February 2006 VA examination the 
Veteran reported chronic aching in the back off and on for 
many years, stating that his back problems began while in 
Vietnam.

After weighing the Veteran's contentions regarding continuity 
of back symptomatology from discharge until the present time, 
against the other evidence of record, including no documented 
treatment for his back until 1988, nearly twenty years after 
discharge, in addition to the Veteran's statement that he had 
had no difficulty with his back prior to a January 1988 work-
related back injury, which was only two months before the 
first evidence in the record of a diagnosis of a back 
disability (March 1988), the Board finds that the Veteran's 
statement that he experienced back problems since service is 
not supported by, and is inconsistent with the greater weight 
of the evidence, including his military separation 
examination report.  See Pond v. West, 12 Vet. App. 341, 346 
(1999).

Regarding a nexus to military service, the February 2006 VA 
examiner, D.M., D.O., after examining the Veteran and taking 
his medical history, diagnosed the Veteran with chronic 
residuals of L5-S1 discectomy secondary to a work-related 
injury.  Dr. M. explained that the Veteran had a history of 
sustaining a herniated L5-S1 disc in 1988 while on the job, 
noting that he underwent a discectomy in March 1988 because 
of back and left lower extremity pain.  Dr. M. asked the 
Veteran whether he had any previous back problems and he 
stated that he had some chronic aching in the back off and on 
for many years, and stated that while in Vietnam, he 
experienced back aches but just took aspirin.  Dr. M. noted 
that the Veteran did not seek treatment over the years for 
his back until his work-related back injury in 1988, and 
stated that a progress note in the claims file indicated that 
the Veteran had no prior history of back pain until his 
January 1988 injury, which was apparently the onset of his 
disc disease.

In summary, Dr. M. concluded that given the fact that the 
Veteran had a work-related back injury in January 1988, which 
was treated with a discectomy in March 1988, in addition to 
the fact that the STRs were negative for treatment or 
complaints related to the Veteran's back, he opined that the 
Veteran's current residuals of a discectomy were not 
attributable to an in-service injury or disease, but rather 
to a well documented January 1988 accident.  In forming his 
opinion, the examiner considered the Veteran's lay statements 
regarding back problems while in Vietnam, in addition to the 
Veteran's March 1988 statement noting that he had no prior 
history of a back injury until January 1988.  Dr. M.'s 
opinion is uncontradicted by other probative medical 
evidence.  

Although the Board has accepted the Veteran's assertion that 
he experienced an in-service back injury, after weighing all 
the information and evidence of record, the Board finds that 
the lack of documented complaints or a diagnosis of a back 
disability until nearly 20 years after discharge, in addition 
to the February 2006 VA examiner's opinion that the Veteran's 
current residuals of an L5-S1 discectomy are not related to 
service but rather to a more recent back injury that occurred 
while working, is more persuasive than the Veteran's 
statements showing an in-service back injury, and the 
Veteran's statements regarding continuity of low back 
symptoms since discharge, which have been shown to be 
inconsistent. 

In conclusion, after considering all the evidence of record, 
the Board finds that service connection for residuals of a 
discectomy is not warranted.  In deciding this issue the 
Board has considered the provisions of 38 U.S.C.A. § 5107 
(benefit of the doubt).  Under the benefit-of-the-doubt 
standard, when a Veteran seeks benefits and the evidence is 
in relative equipoise regarding any issue material to the 
determination of a matter, the law dictates that the benefit 
of any doubt belongs to the Veteran.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).  The Board has considered the benefit-of-the-doubt 
doctrine, but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, on the basis of the above analysis, and 
after consideration of all of the evidence, the Board finds 
that a preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra, at 
57-58.


ORDER

Service connection for peripheral neuropathy is denied.

Service connection for residuals of a discectomy is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


